Exhibit 10.2

AMENDMENT NO. 1 TO THE

PENN VIRGINIA CORPORATION SEVENTH AMENDED AND RESTATED

1999 EMPLOYEE STOCK INCENTIVE PLAN

This Amendment No. 1 (the “Amendment”) to the Penn Virginia Corporation Seventh
Amended and Restated 1999 Employee Stock Incentive Plan (the “Plan”) is
effective immediately upon the approval by the shareholders of Penn Virginia
Corporation (the “Company”).

WHEREAS, the Company is setting forth in this Amendment changes to the Plan to
(i) increase the number of shares of the Company’s common stock issuable
thereunder from 6,335,000 to 7,500,000; (ii) increase the aggregate number of
shares of restricted stock and restricted stock units issuable thereunder from
350,000 to 600,000; and (iii) extend the termination date of the Equity Plan
from December 31, 2013 to December 31, 2015;

NOW THEREFORE, the Company amends the Plan in the following respects:

 

  1. Section 4 of the Plan is hereby amended in its entirety to read as follows:

 

  “4. Stock Subject to Plan

Subject to Section 13, not more than 7,500,000 Shares in the aggregate may be
issued pursuant to the Plan and of the foregoing 7,500,000 Shares, no more than
600,000 Shares in the aggregate may be issued as Restricted Stock Awards or
pursuant to Restricted Stock Unit Awards. For purposes of determining the number
of Shares issued under the Plan, no Shares shall be deemed issued until they are
actually delivered to a Participant, Optionee or any other person in accordance
with Section 8(b). Shares covered by Options, Restricted Stock Awards or
Restricted Stock Unit Awards that either wholly or in part expire or are
forfeited or terminated shall be available for future issuance under the Plan.
Any Shares tendered to or withheld by the Company in connection with the
exercise of Options, or the payment of tax withholding on any Option, Restricted
Stock Award or Restricted Stock Unit Award shall not be available for future
issuance under the Plan.”

 

  2. Section 21 of the Plan is hereby amended in its entirety to read as
follows:

 

  “21. Effective Date and Term of Plan

The Plan became effective on May 4, 1999 and shall expire on December 31, 2015
unless sooner terminated by the Board.”